January 2, 2013 William Demarest Staff Accountant Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:Resource Real Estate Investors 7, L.P. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 21, 2012 File No. 0-53962 Dear Mr. Demarest: This letter responds to the staff’s comment letter of October 11, 2012 regarding the above-referenced filing.We first restate the staff’s comment in italics, and then provide ourresponse Note 9 – Subsequent Events, page 23 1.Please provide audited financial statements and other disclosures required by Rule 8-06 of Regulation S-X for Woodland Village, or tell us how you determined Rule 8-06 was not applicable. On December 12, 2012, the registrant filed a Form 8-K report which included the audited financial statements of Woodland Village Apartments. The registrant acknowledges that: ● The registrant is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, RESOURCE REAL ESTATE INVESTORS 7, L.P. By: Resource Capital Partners, its General Partner By: /s/ Alan Feldman Alan Feldman Chief Executive Officer
